OMB APPROVAL OMB Number: 3235-0578 Expires: April 30, 2013 Estimated average burden hours per response 5.6 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-01466 Pioneer Fund (Exact name of registrant as specified in charter) 60 State Street, Boston, MA 02109 (Address of principal executive offices) (ZIP code) Terrence J. Cullen, Pioneer Investment Management, Inc., 60 State Street, Boston, MA 02109 (Name and address of agent for service) Registrant's telephone number, including area code: (617) 742-7825 Date of fiscal year end: December 31 Date of reporting period: March 31, 2013 Form N-Q is to be used by management investment companies, other than small business investment companies registered on Form N-5 (239.24 and 274.5 of this chapter), to file reports with the Commission, not later than 60 days after close of the first and third fiscal quarters, pursuant to Rule 30b1-5 under the Investment Company Act of 1940 (17 CFR 270.30b1-5). The Commission may use the information provided on Form N-Q in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-Q, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-Q unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, 450 Fifth Street, NW, Washington, DC 20549-0609. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. ss. 3507. ITEM 1. Schedule of Investments. Pioneer Fund Schedule of Investments 3/28/2013 Shares Value COMMON STOCKS - 100.0% Energy - 11.1% Oil & Gas Drilling - 0.9% Ensco Plc $ Helmerich & Payne, Inc. $ Oil & Gas Equipment & Services - 1.9% Cameron International Corp. * $ FMC Technologies, Inc. * Halliburton Co. National Oilwell Varco, Inc. Schlumberger, Ltd. $ Integrated Oil & Gas - 2.9% Chevron Corp. $ Exxon Mobil Corp. Occidental Petroleum Corp. $ Oil & Gas Exploration & Production - 3.9% Apache Corp. $ Cabot Oil & Gas Corp. ConocoPhillips Marathon Oil Corp. Southwestern Energy Co. * $ Oil & Gas Refining & Marketing - 1.5% Marathon Petroleum Corp. $ Phillips 66 $ Total Energy $ Materials - 2.5% Fertilizers & Agricultural Chemicals - 0.5% The Mosaic Co. $ Industrial Gases - 0.9% Airgas, Inc. $ Specialty Chemicals - 0.9% Ecolab, Inc. $ Paper Products - 0.2% International Paper Co. $ Total Materials $ Capital Goods - 9.0% Aerospace & Defense - 1.8% Raytheon Co. $ United Technologies Corp. $ Construction & Engineering - 0.6% KBR, Inc. $ Electrical Components & Equipment - 0.3% Rockwell Automation, Inc. $ Industrial Conglomerates - 2.7% 3M Co. $ General Electric Co. $ Construction & Farm Machinery & Heavy Trucks - 2.0% Cummins, Inc. $ Joy Global, Inc. PACCAR, Inc. $ Industrial Machinery - 1.6% Ingersoll-Rand Plc $ SPX Corp. $ Total Capital Goods $ Transportation - 2.2% Air Freight & Logistics - 0.5% United Parcel Service, Inc. (Class B) $ Railroads - 1.7% Norfolk Southern Corp. $ Union Pacific Corp. $ Total Transportation $ Automobiles & Components - 2.1% Auto Parts & Equipment - 1.0% BorgWarner, Inc. * $ Johnson Controls, Inc. $ Automobile Manufacturers - 1.1% Ford Motor Co. $ Total Automobiles & Components $ Consumer Durables & Apparel - 0.5% Apparel, Accessories & Luxury Goods - 0.5% Coach, Inc. $ Total Consumer Durables & Apparel $ Consumer Services - 1.6% Hotels, Resorts & Cruise Lines - 0.2% Marriott International, Inc. $ Restaurants - 1.4% McDonald's Corp. $ Starbucks Corp. $ Total Consumer Services $ Media - 4.1% Cable & Satellite - 0.3% Comcast Corp. $ Movies & Entertainment - 1.6% The Walt Disney Co. $ Time Warner, Inc. $ Publishing - 2.2% John Wiley & Sons, Inc. (Class A) + $ Total Media $ Retailing - 4.5% Department Stores - 1.2% Macy's, Inc. $ Nordstrom, Inc. $ General Merchandise Stores - 1.1% Target Corp. $ Apparel Retail - 1.5% Ross Stores, Inc. $ TJX Companies, Inc. $ Home Improvement Retail - 0.7% Lowe's Companies, Inc. $ The Home Depot, Inc. $ Total Retailing $ Food & Staples Retailing - 2.7% Drug Retail - 2.3% CVS Caremark Corp. $ Walgreen Co. $ Hypermarkets & Super Centers - 0.4% Wal-Mart Stores, Inc. $ Total Food & Staples Retailing $ Food, Beverage & Tobacco - 7.6% Soft Drinks - 1.0% Coca-Cola Enterprises, Inc. $ Dr. Pepper Snapple Group, Inc. PepsiCo, Inc. $ Packaged Foods & Meats - 6.6% Campbell Soup Co. $ General Mills, Inc. HJ Heinz Co. Kraft Foods Group, Inc. Mondelez International, Inc. The Hershey Co. $ Total Food, Beverage & Tobacco $ Household & Personal Products - 3.0% Household Products - 3.0% Colgate-Palmolive Co. $ The Clorox Co. The Procter & Gamble Co. $ Total Household & Personal Products $ Health Care Equipment & Services - 6.7% Health Care Equipment - 5.3% Abbott Laboratories $ Baxter International, Inc. Becton Dickinson and Co. Covidien Plc CR Bard, Inc. Smith & Nephew Plc $ Health Care Distributors - 0.3% Cardinal Health, Inc. $ Health Care Services - 0.6% DaVita HealthCare Partners, Inc. * $ Express Scripts Holding Co. * $ Managed Health Care - 0.5% Aetna, Inc. $ Total Health Care Equipment & Services $ Pharmaceuticals, Biotechnology & Life Sciences - 8.8% Biotechnology - 3.0% Amgen, Inc. $ Celgene Corp. * Gilead Sciences, Inc. * Vertex Pharmaceuticals, Inc. * $ Pharmaceuticals - 5.2% AbbVie, Inc. $ Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Zoetis, Inc. $ Life Sciences Tools & Services - 0.6% Agilent Technologies, Inc. $ Thermo Fisher Scientific, Inc. $ Total Pharmaceuticals, Biotechnology & Life Sciences $ Banks - 5.2% Diversified Banks - 3.6% Canadian Imperial Bank of Commerce $ US Bancorp Wells Fargo & Co. $ Regional Banks - 1.6% PNC Financial Services Group, Inc. $ Total Banks $ Diversified Financials - 6.6% Other Diversified Financial Services - 2.7% Bank of America Corp. $ Citigroup, Inc. JPMorgan Chase & Co. $ Consumer Finance - 1.3% American Express Co. $ Discover Financial Services $ Asset Management & Custody Banks - 2.2% Franklin Resources, Inc. $ Invesco, Ltd. T. Rowe Price Group, Inc. $ Investment Banking & Brokerage - 0.4% The Goldman Sachs Group, Inc. $ Total Diversified Financials $ Insurance - 3.2% Life & Health Insurance - 0.7% Aflac, Inc. $ Property & Casualty Insurance - 2.5% The Chubb Corp. $ The Travelers Companies, Inc. $ Total Insurance $ Software & Services - 10.3% Internet Software & Services - 1.8% eBay, Inc. * $ Facebook, Inc. * Google, Inc. * $ IT Consulting & Other Services - 1.2% International Business Machines Corp. $ Data Processing & Outsourced Services - 3.0% Automatic Data Processing, Inc. $ DST Systems, Inc. Fiserv, Inc. * Mastercard, Inc. Visa, Inc. $ Application Software - 1.0% Adobe Systems, Inc. * $ Nuance Communications, Inc. * $ Systems Software - 3.3% Microsoft Corp. $ Oracle Corp. Symantec Corp. $ Total Software & Services $ Technology Hardware & Equipment - 3.7% Communications Equipment - 1.3% Cisco Systems, Inc. $ F5 Networks, Inc. * Motorola Solutions, Inc. Palo Alto Networks, Inc. * $ Computer Hardware - 1.9% Apple, Inc. $ Computer Storage & Peripherals - 0.5% EMC Corp. * $ SanDisk Corp. * $ Total Technology Hardware & Equipment $ Semiconductors & Semiconductor Equipment - 3.2% Semiconductor Equipment - 0.4% ASML Holding NV (A.D.R.) $ Semiconductors - 2.8% Altera Corp. $ Analog Devices, Inc. Intel Corp. Maxim Integrated Products, Inc. Xilinx, Inc. $ Total Semiconductors & Semiconductor Equipment $ Telecommunication Services - 0.9% Integrated Telecommunication Services - 0.9% AT&T, Inc. $ Verizon Communications, Inc. $ Total Telecommunication Services $ Utilities - 0.5% Electric Utilities - 0.5% American Electric Power Co., Inc. $ Total Utilities $ TOTAL COMMON STOCKS (Cost $3,046,976,948) $ TOTAL INVESTMENT IN SECURITIES - 100.0% (Cost $3,046,976,948) (a) $ OTHER ASSETS & LIABILITIES - 0.0% $ TOTAL NET ASSETS - 100.0% $ * Non-income producing security. (A.D.R.) American Depositary Receipts. + Investment held by the Fund representing 5% or more of the outstanding voting stock of such company.See Notes to Financial Statements - Note 6. (a) At March 28, 2013, the net unrealized gain on investments based on cost for federal income tax purposes of $3,051,709,679 was as follows: Aggregate gross unrealized gain for all investments in which there is an excess of value over tax cost $ Aggregate gross unrealized loss for all investments in which there is an excess of tax cost over value Net unrealized gain $ Various inputs are used in determining the value of the Fund’s investments.These inputs are summarized in the three broad levels listed below. Level 1 – quoted prices in active markets for identical securities Level 2 – other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) See Notes to Financial Statements - Note 1A. Level 3 – significant unobservable inputs (including the Fund’s own assumptions in determining fair value of investments) See Notes to Financial Statements - Note 1A. Generally, equity securities are categorized as Level 1, fixed income securities and senior loans as Level 2 and securities valued using fair value methods (other than prices supplied by independent pricing services) as Level 3.See Notes to Financial Statements - Note 1A. The following is a summary of the inputs used as of March 28, 2013, in valuing the Fund’s investments: Level 1 Level 2 Level 3 Total Common Stocks $ $
